Citation Nr: 1820673	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a liver disability, to include hepatitis C and hepatic steatosis, to include as secondary to exposure to chemicals at U.S. Marine Corps Base Camp Lejeune, North Carolina (Camp Lejeune).

2. Entitlement to service connection for right foot disability.

3. Entitlement to service connection for disability of the toes of the right foot.

4. Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to February 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, further assistance to the Veteran is required in order to comply with the Remand directives as set forth in the July 2015 Board Decision.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

In July 2015 the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA and private treatment records dating to 1976.  In addition, the AOJ was instructed to obtain a VA examination to determine the nature and etiology of the claimed liver disabilities.  The Board notes that in a September 2017 letter, VA requested the Veteran to identify or submit any non-VA treatment records related to the issues on appeal that had not been previously submitted.  Alternatively, the Veteran was requested to fill out and submit enclosed VA Forms 21-4142 and 4142a, Authorization and Consent to Release Information.  The record reflects that the Veteran did not respond to this request.

The record further shows that the AOJ issued VA Form 10-7131 in September 2015 requesting VA treatment records dating to 1976.  Additionally, in July 2017, a request for VA treatment records from January 1976 to February 1999 was requested and if such records were not available a negative reply was required.  To date, the claims file does not reflect that the request for VA treatment records has been fulfilled as the file does not contain any VA treatment records dating prior to February 1999 nor does it contain documentation that such records do not exist.

Accordingly, another remand is necessary to comply with the July 2015 remand directive and to obtain any outstanding treatment records.  

Additionally, during the October 2014 Board hearing, the Veteran testified that during service he was injured when a knife fell off a refrigerator and pierced his right foot.  As a result, the Veteran reported that he developed an infection.  Additionally, the Veteran testified that a doctor had not indicated a possible relationship between the in-service knife wound and the subsequent development of hepatitis C.  

A review of the service treatment records shows that in January 1975 the Veteran was treated for a laceration to his left foot.  The Veteran reported that he had injured his foot at home the night before when a hunting knife fell off a refrigerator.  The clinician noted a puncture wound 1 -1 1/2 inches in length with slight swelling and limited ROM.  The wound was cleansed and dressed.  Two days later the Veteran was diagnosed with cellulitis.  Swelling was noted around the ankle and extending to the medial part of the foot.  The Veteran was treated with penicillin.  A February 1975 STR noted the wound had healed well and the Veteran returned to full duty.  

The Veteran underwent a VA examination in September 2017.  The examiner noted diagnoses for hepatitis C and hepatic steatosis.  The examiner concluded that neither condition was due to or related to the Veteran's exposure of Camp Lejeune contaminated water (CLCW).  With regard to the diagnosed hepatic steatosis, the examiner noted that fatty liver disease was clearly recognized as a primary direct consequence of obesity and alcohol consumption which were the two most common known causes.  The examiner further noted that the Veteran underwent ultrasound screenings in 2001, 2003 and 2007 which revealed a normal appearing liver.  A May 2010 ultrasound was noted as positive for hepatic steatosis which was confirmed by an August 2014 ultrasound.  Accordingly, the examiner found that hepatic steatosis developed between December 2007 and May 2012, over 30 years following exposure to CLCW.  The examiner also reviewed studies and medical literature regarding an association between fatty liver disease and exposure to organic solvents, including contaminated groundwater at Camp Lejeune.  Lastly, the examiner noted that the Veteran had known significant risk factors including being overweight and many years of alcohol abuse.  Based on the scientific literature, the short duration of exposure to CLCW and the 31-36 year gap in time between the end of his exposure and his diagnosis for hepatic steatosis, the examiner determined that the condition was not due to or related to exposure to CLCW.  

However, with regard to the Veteran's diagnosed hepatitis C, the examiner simply noted that the scientific literature did not support a finding that such condition was transmitted through chemically contaminated water.  Therefore, the examiner concluded that hepatitis C was not caused by or related to the Veteran's exposure to CLCW.

The September 2017 VA examiner did not note or address any asserted association between the in-service knife wound, subsequent infection and the Veteran's diagnosed hepatitis C.  Given this deficiency, the Board concludes that an addendum medical opinion is necessary to address the outstanding question of diagnosis and etiology of the claimed hepatitis C.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2017) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

Specifically, VA treatment records dating from 1976 to the present should be obtained.  If VA medical records dating prior to February 1999 do not exist or are unavailable a written statement to this effect must be incorporated into the claims file.

2. Then, refer the Veteran's claims file to the VA examiner who provided the September 2017 VA examination report for the service connection claim for a liver condition.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.   

The examiner should provide the following opinion:  

Is it at least as likely as not (50 percent or greater probability) that the diagnosed hepatitis C is etiologically related to the Veteran's service, to include the January 1975 laceration to his left foot?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







